Title: VII. From George Washington to Major General Stirling, 8 June 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord.
June 8th [1780]

I am just making a detachment of three batalions under General Hand—which are to be employed to day as actively as the situation of the enemy will permit in conjunction with the Militia. While the enemy remain in their present position, Maxwell’s brigade will preserve the post it held last evening—reposing to day and acting as a covering party. I shall send it a field piece for this purpose. The troops and Militia near the enemy must act chiefly in the woods as this mode will not only be best to harass the enemy; but will be best adapted to security especially against horse of which the enemy are said to have a considerable body.
I wish your Lordship to have the Militia put into some form and endeavour to ascertain their number—after this, you will permit them to act in their own way—having places of rendezvous to assemble occasionally—& receive orders. I am Yr Lordships Most obedt servant

Go: Washington

